June 28, 1928. The opinion of the Court was delivered by
This is an appeal from an order of his Honor. Judge Sease, dissolving a temporary restraining order or injunction issued by him September 9, 1927. Let the order of Judge Sease be reported.
Under the view which we take of the case, it is unnecessary to recite at length the facts. The granting or refusing an injunction rests within the sound discretion of the Circuit Judge. Frederick v. Brown, 115 S.C. 415;106 S.E., 31. Pelzer v. Hughes, 27 S.C. 408; 3 S.E., 781.Cooper v. Boylston, 120 S.C. 381; 113 S.E., 347; 32 C. J., p. 29, et seq. Appellants have failed to satisfy this *Page 281 
Court that his Honor, the Circuit Judge, erroneously exercised his discretion in dissolving the temporary injunction.
The judgment of this Court is that the order appealed from be, and the same is hereby, affirmed.
MR. CHIEF JUSTICE WATTS and MESSRS. JUSTICES COTHRAN and CARTER concur.
MR. JUSTICE STABLER did not participate.